—In an action to recover damages for personal injuries, etc., the defendant CVS Corporation, d/b/a CVS appeals from an order of the Supreme Court, Nassau County (Dunne, J.), dated December 9, 1998, which denied its motion for partial summary judgment dismissing the plaintiffs’ cause of action to recover damages for emotional distress resulting from fear of developing cancer insofar as asserted against it.
Ordered that the order is reversed, on the law, with costs, the motion for partial summary judgment is granted, and the cause of action to recover damages for emotional distress resulting from fear of developing cancer is dismissed insofar as asserted against the appellant.
The appellant made a prima facie showing of its entitlement *438to summary judgment as a matter of law, dismissing the plaintiffs’ cause of action to recover damages for emotional distress resulting from a fear of developing cancer, prompted by the alleged negligence of the appellant in the preparation of a medical prescription (see, Bossio v Fiorillo, 210 AD2d 836). The plaintiffs’ submissions in opposition were insufficient to raise a triable issue of fact on that cause of action (see, Alvarez v Prospect Hosp., 68 NY2d 320; Conway v Brooklyn Union Gas Co., 189 AD2d 851; cf., Bossio v Fiorillo, supra). Ritter, J. P., Sullivan, Goldstein and H. Miller, JJ., concur.